                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    Oluwasegun Israel Isioye,       )                  Civil Action No.: 4:17-cv-03484-RBH-TER
                                    )
           Plaintiff,               )
                                    )
    v.                              )                  ORDER
                                    )
    Coastal Carolina University,    )
    David DeCenzo,                  )
    Trivas Overton,                 )
    Preston McEver Floyd,           )
    Captain Charles Rodney Session, )
    Deputy Chief Rodney Brock, and  )
    Sgt. David Klauder,             )
                                    )
           Defendants.              )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b) and

    Local Civil Rule 73.02(B)(2)(e) (D.S.C.). See ECF No. 57. The Magistrate Judge recommends (1)

    granting in part and denying in part the pending motion to dismiss1 and (2) denying Plaintiff’s motion

    to sustain his complaint. See R & R at p. 11 & n.4.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).


1
        As the Magistrate Judge explains, this motion to dismiss was filed by all Defendants except Preston McEver
Floyd, who was served but has not made an appearance. See R & R at p. 1 n.1.
            No party has filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

    Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.

    Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

    district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

    error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

    advisory committee’s note)).

            Having thoroughly reviewed the record, the Court finds no clear error and therefore ADOPTS

    the Magistrate Judge’s R & R [ECF No. 57]. Accordingly, the Court GRANTS IN PART AND

    DENIES IN PART the pending motion to dismiss [ECF No. 35] and DENIES Plaintiff’s motion to

    sustain his complaint [ECF No. 52]. As indicated by the R & R, the only remaining Defendants are

    Coastal Carolina University (“CCU”) and Preston McEver Floyd; and Plaintiff’s only remaining claims

    are (1) the Title IX claims against CCU and (2) the claims for false imprisonment and sexual assault

    and battery against Floyd.

            IT IS SO ORDERED.

    Florence, South Carolina                                                         s/ R. Bryan Harwell
    December 19, 2018                                                                R. Bryan Harwell
                                                                                     United States District Judge



2
         Defendants’ objections were due by December 14, 2018, and Plaintiff’s objections were due by December
17, 2018. See ECF Nos. 57 & 59. The Clerk mailed the R & R to Plaintiff at the Stewart Detention Center in
Lumpkin, Georgia, where he was being detained. See ECF No. 59. On December 10, 2018, the envelope containing
the R & R was returned as undeliverable and marked “Not at this Facility.” See ECF No. 62. Notably, at the
beginning of this case, the Magistrate Judge issued an order informing Plaintiff that he was responsible for notifying
the Clerk in writing if his address changed. See ECF No. 5. Plaintiff has not submitted any notice of change of
address.

                                                              2
